Citation Nr: 1738089	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the RO in San Diego, California, which in pertinent part, denied service connection for hearing loss and tinnitus.

Since issuance of the last Statement of the Case in April 2014, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in May 2014); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.

In May 2017, the Veteran testified at a Board Videoconference hearing in San Diego, California, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).



FINDINGS OF FACT

1.	The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.	The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.	The Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation.

4.	The Veteran is currently diagnosed with tinnitus.

5.	The current tinnitus is proximately due to or the result of the now service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for bilateral sensorineural hearing loss and tinnitus, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus (as organic diseases of the nervous system) which are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that the currently diagnosed bilateral hearing loss is due to in-service noise exposure while performing the duties of a weapons mechanic and weapons instructor.  In a November 2012 statement, the Veteran conveyed being exposed to acoustic trauma from mortar and artillery fire, working on the flight line, and working near running turbine engines.  Moreover, the Veteran contends that hearing protection provided in the form of rubber ear plugs were inadequate to protect hearing against the severity of noise exposure experienced during service.

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. §3.385.  A November 2012 VA audiometric examination report reflects pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
40
40
LEFT
40
25
30
35
45

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 88 percent in the right ear and 84 percent in the left ear.  There is no indication that the audiometric examination results are unreliable or otherwise inadequate.  The November 2012 VA audiometric examination report shows the Veteran was diagnosed with bilateral sensorineural hearing loss.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214, as noted in the April 2014 Statement of the Case (SOC), reflects the Veteran served as a weapons mechanic.  As discussed above, the Veteran asserts exposure to in-service acoustic trauma from mortar and artillery fire, working on the flight line, and working near running turbine engines.  Additionally, in the April 2014 SOC, the RO acknowledged and recognized the in-service noise exposure while performing duties as a weapons mechanic.  Excessive noise exposure is also consistent with the circumstances, conditions and hazards of service as a weapons mechanic.  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in July 1960.  Service treatment records reflect no complaints, diagnosis, or treatment of hearing loss; there is insufficient evidence as to whether the Veteran's hearing worsened during service as no audiometric examination was performed upon induction into service.

In the March 2012 claim, the Veteran asserted that symptoms of hearing loss and tinnitus began in service.  During the May 2017 Board hearing, the Veteran testified to experiencing hearing problems during service and to difficulty hearing what was being said in briefing meetings; the Veteran also had difficulty hearing during class following service separation, and frequently needed to ask classmates what the instructor had said.  Further, the Veteran testified that he was not exposed to loud noises following service separation as he was employed as a school teacher.

The Veteran's spouse also presented testimony during the May 2017 Board hearing.  The Veteran's spouse testified to observing the Veteran's hearing problems from the time they first met in 1969; the Veteran had difficulty hearing music and voices at high pitches, and had difficulty hearing others speak when background noise was present such as when music was playing during a car ride.

Further, a June 2017 private treatment record reflects the Veteran reported long standing symptoms of hearing problems since active service and to being exposed to loud noises during service.  In an associated June 2017 private medical statement, Dr. T.B. indicates the Veteran's current bilateral hearing loss is associated with exposure to acoustic trauma during service.

The unfavorable evidence of record includes the November 2012 VA audiometric examination, wherein the VA examiner rendered a diagnosis of bilateral sensorineural hearing loss.  The November 2012 VA examination report contains the VA examiner's opinion that the current bilateral hearing loss is less likely than not caused by or the result of military service.  The November 2012 VA examiner explained that a June 1960 audiometric examination conducted at service separation revealed the Veteran's hearing was within normal limits.  The November 2012 VA examiner assumed the Veteran's probability of noise exposure working as a weapons mechanic was low; however, this is an inaccurate factual assumption because an April 2014 Deferred Rating Decision reflects a review shows that a military occupational specialty as a weapons mechanic is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Moreover, the November 2012 VA examiner did not consider the Veteran's post-service history of noise exposure, and did not provide an opinion as to the likely etiology of the Veteran's bilateral hearing loss.  As such, the Board finds that the November 2012 VA medical opinion is of no probative value as it is premised upon an incomplete medical history and inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

A subsequent April 2014 VA addendum opinion contains the VA examiner's opinion that the current bilateral hearing loss is less likely than not related to noise exposure during military service.  The April 2014 VA examiner did not have the opportunity to examine or interview the Veteran, but rendered an opinion based primarily if not solely on normal hearing thresholds tested at service separation.  The April 2014 VA examiner stated that in 2006, the Institute of Medicine noted there was insufficient scientific basis upon which to conclude that hearing loss directly attributable to noise exposure would have a delayed onset.  The April 2014 VA examiner also asserted the "Institute of Medicine panel concluded that based on current understanding of auditory physiology, it is "unlikely" that noise-induced hearing loss will develop long after noise exposure"; however, the April 2014 VA examiner did not appear to consider or discuss the Veteran's history of hearing loss symptoms, when hearing loss symptoms first manifested, the lack of post-service noise exposure, or what is the likely etiology of the current bilateral hearing loss. 

The Board finds the April 2014 VA examiner's opinion to be legally inadequate in its reliance only on a the normal June 1960 service separation audio examination, in addition to presuming inaccurately that the Veteran's hearing loss did not manifest until many years after service separation, as the bases for the medical opinion rendered.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, because the April 2014 VA examiner did not interview or conduct an in-person examination of the Veteran, the VA examiner did not consider the Veteran's hearing loss symptoms that began in service and continued since service separation, nor did the VA examiner consider the Veteran's post-service history of noise exposure in rendering the April 2014 VA addendum opinion.  Accordingly, the Board finds the April 2014 VA addendum opinion is of no probative value as it is based upon an incomplete medical history.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  

The evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous lay statements and the Veteran's and spouse's testimony during the May 2017 Board hearing of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  While the November 2012 and April 2014 VA examiners opined that the hearing loss is not related to service, the Board finds that these purported opinions are of no probative value as discussed above, and, in any event, are outweighed by the credible lay evidence of record establishing continuous symptoms since service separation.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation in July 1960, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Tinnitus

The Veteran contends that a current tinnitus disorder is the result of exposure to acoustic trauma during service.  During the May 2017 Board hearing, the Veteran testified to experiencing symptoms of ringing in the ears during service, which have persisted since service separation.

At the outset, the Board finds that the Veteran is currently diagnosed with tinnitus.  The November 2012 VA examination report discussed above reflects a diagnosis of tinnitus and the Veteran is competent to report tinnitus.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   

After a review of all the evidence of record, lay and medical, the Board finds that the current tinnitus disorder is etiologically related to the now service-connected bilateral hearing loss.  At the conclusion of the November 2012 VA examination, the VA examiner opined that it is at least as likely as not that tinnitus is associated with the now service-connected bilateral hearing loss.  Similarly, in an April 2014 VA addendum opinion, the VA examiner opined that it is at least as likely as not that the current tinnitus is related to the now service-connected bilateral hearing loss as tinnitus is known to be a symptom associated with hearing loss.

Accordingly, as there is no medical evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  As service connection is being granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


